Citation Nr: 1760100	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer, to include as secondary to medications used to treat the Veteran's service-connected degenerative disc disease (DDD) of the lumbosacral spine and non-service connected bilateral knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lewey K. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In August 2012, January 2016, and November 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must again be remanded for further development because there has not been substantial compliance with the directives of the November 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).
 
In November 2016, the Board directed the RO to provide the Veteran a new VA examination to address the etiology of his duodenal ulcer.  Specifically, the examiner was directed to discuss the Veteran's March 1967 service treatment record (STR) documenting acute gastroenteritis and to provide an opinion as to whether the current duodenal ulcer was related to it.  While the Veteran underwent a March 2017 VA examination, the examiner did not discuss the service treatment record.  

Additionally, the Board directed the examiner to provide an opinion as to whether the Veteran's duodenal ulcer was (a) caused or (b) aggravated by his NSAID medications used to treat his service-connected back disorder.  Following the examination, the examiner stated that there is no medical support that gastric ulceration is linked to the usage of NSAIDs. The examiner further stated that since the Veteran has been treated with Omeprazole in addition to NSAIDs, it is less likely than not that his duodenal ulcer is related to his NSAID use.  The examiner did not provide a rationale for this opinion.  Moreover, the examiner addressed the theory of causation but did not address whether the medication aggravated his current duodenal ulcer condition.  

Finally, as the claim of entitlement to a TDIU is intertwined with the Veteran's service connection claim, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to obtain an opinion as to the nature and etiology of his duodenal ulcer.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

(a) After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's duodenal ulcer had its clinical onset during active service or is related to any in-service disease, event, or injury.  

* In providing this opinion, the examiner must consider and address the March 1967 service treatment record documenting acute gastroenteritis. 

(b) Additionally, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's duodenal ulcer was either (i) caused by, or (ii) aggravated by, the anti-inflammatory or other medications used to treat the Veteran's service-connected back disorder. 

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

2.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




